                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID DEBAUCHE,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    17-cv-454-wmc
WISCONSIN DEPARTMENT OF CORRECTIONS, ET AL.,

                            Defendants.


DAVID DEBAUCHE,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    17-cv-524-wmc
WISCONSIN DEPARTMENT OF CORRECTIONS, ET AL.,

                            Defendants.


       Pro se plaintiff David DeBauche, a prisoner at Columbia Correctional Institution

(“CCI”), filed these two lawsuits pursuant to 42 U.S.C. § 1983, claiming that several dozen

defendants have been violating his constitutional rights in a multitude of ways. While

DeBauche complains about a variety of issues in both lawsuits, his main focus in Case No.

17-cv-454 (“the ’454 case”) is his continued placement in administrative confinement, and

the focus in Case No. 17-cv-524 (“the ’524 case”) is his medical care at CCI. Since filing

his complaints, he has filed supplements in both lawsuits, which the court has reviewed

along with his complaints for purposes of screening under 28 U.S.C. § 1915A. However,

both of DeBauche’s complaints are too unwieldy to proceed as one lawsuit each, so

DeBauche will be required to submit an amended complaint in each lawsuit that corrects

the deficiencies described below.
                                  ALLEGATIONS OF FACT1

       DeBauche is presently confined at CCI, where the events comprising his claims in

both lawsuits took place.

I.     Case No. 17-cv-454

       A.      Defendants

       The following defendants were employed at CCI during the relevant time period:

Warden M. Dittman; “Assistant” Warden Rick; Security Director Lucas Weber; Captain

Morgan; Unit Manager L. Walker; Program Services Supervisor Neuhauser; Inmate

Complaint Examiner (“ICE”) Mary Leiser; Inmate Complaint Supervisor Isaac Hart; Unit

Manager Fink A. Bender; Correctional Officers Hunter, Stahl, Price and Kraft; and CCI

Administrative Committee members Jane and John Doe.                   DeBauche also names C.

O’Donnell and the Wisconsin Department of Corrections (“DOC”).                         DeBauche’s

allegations span from 2007 to the time he filed his complaint.

       B.      False Conduct Reports and Continued Administrative Confinement
               Status

       DeBauche appears to be challenging his continued placement on administrative

confinement, which he claims is premised on false conduct reports. DeBauche blames

Walker, Dittman, Ruck, Weber, Morgan and Neuhauser for this status, which he

represents has been continuous since 2007.

       DeBauche challenges the December 2016 decision to keep him on administrative



1
  In addressing any pro se litigant’s complaint, the court must read the allegations generously,
resolving ambiguities and resolving reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404
U.S. 519, 521 (1972).

                                                 2
confinement, which appears to be memorialized in Exhibits B and C to his complaint. (Pl.

Exs. B, C (dkt. #1-1 at 2-4).) DeBauche claims that the individuals that recommended his

continued placement made false statements about his willingness to meet with them. He

also challenges the May 2017 decision to keep him on administrative confinement status,

and references Exhibit A to his complaint, a document that appears to memorialize that

placement. (Pl. Ex. A (dkt. #1-1, at 1-2).) That document lists several disciplinary actions

taken against DeBauche between 2007 and 2016. DeBauche claims these conduct reports

were baseless, but CCI staff since have been citing to those conduct reports to justify his

continued placement on administrative confinement status. DeBauche adds that various

CCI officials also issued him false conduct reports after he filed another lawsuit, DeBauche

v. James, No. 13-cv-553 (W.D. Wis. dismissed Jan. 11, 2016) (“the ’553 case”). He claims

that defendant Leiser was appointed to serve as his advocate, but she did nothing to help

him.

       C.      Complaints about Access to Courts and Handling of Legal Materials

       DeBauche claims that various CCI staff took actions that prevented him from

litigating his claims in the ’553 case, as well as other matters. Apparently in 2014, he was

moved to a different cell and CO Hunter destroyed all of his legal materials when he was

moved. Additionally, when the institution was on lockdown status, he lost access to the

law library.

       DeBauche also claims that in 2017, prison staff enforced a policy promulgated by

Security Director Weber that essentially forces prisoners to give up time in the day room

for time in the law library. He also complains about a policy that began in June of 2017,


                                             3
in which prisoners were more restricted in their law library time and were prohibited from

using other prisoners for help in legal matters.

       DeBauche also claims that his inability to access more legal loans has created a

barrier to the courts. In particular, CCI’s business office employees have frozen his trust

account, denying him the ability to pay filing fees. He further claims that the business

office has been inappropriately charging him for legal materials that he never received.

       DeBauche also includes some allegations complaining that his legal mail has been

opened outside of his presence, but he does not provide any details about when this has

occurred or who opened his legal mail. He adds that his legal mail has previously been

held for up to three months before delivery, apparently in an effort to cause him to miss

court deadlines. He claims that A. Bender was involved in these events but does not

provide any more detail than that.

       D.     Inmate Complaints

       DeBauche claims that ICE Leiser has refused to accept numerous inmate complaints

he has filed, and that Isaac Hart has participated in her refusal to accept his complaints.

       E.     Conditions of confinement

       DeBauche includes several narratives complaining about various aspects of his

conditions of confinement, but provides very little detail about when he was subjected to

these conditions or who was involved. First, he complains generally about overcrowding

and a difficulty accessing clean clothing and bedding. DeBauche alleges that has been

unable to purchase necessary health, hygiene, canteen and other items, but he has not

provided any details about who he has complained about these problems to, or when he


                                              4
has had these issues. However, he does state that in May of 2017, Unit Manager Walker

was aware that inmates were not receiving enough food.

       Second, DeBauche includes allegations related to the condition of meal trays and

that the heat in his cell is only turned on from November through March. DeBauche

vaguely describes a few instances in October of 2016 when his blanket and warm clothes

were removed from his cell and later returned, as well as a point in 2017 when a fire near

his unit caused him to have difficulty breathing and an officer just told him to lie down.

       Third, DeBauche adds stray allegations that he has not been able to receive

communion on Christmas or Easter because he was in segregation.

       Fourth, in a supplement to his complaint, DeBauche claims he has been harassed by

officers Stahl, Price, Kraft and Fink in retaliation for filing this lawsuit. Specifically, on

September 5, 2017, the toilet in DeBauche’s cell overflowed, covering his floor and toilet

in feces and sewage. After being briefly moved to the showers, DeBauche was moved back

to the dirty cell. At one point, he was given a single rag to clean the mess. Officer Stahl

allegedly laughed at him and refused to provide additional cleaning supplies. Later, in

April of 2018, Unit Manager Fink apparently sent DeBauche to restrictive housing and

when he returned, he was missing various items, including his legal materials related to this

case. Apparently Fink refused to help find these items, in an effort to prevent him from

litigating this case.

       F.      Sexual Assault

       DeBauche outlines an incident on March 6, 2017, in which Nurse Walters sexually

assaulted him during an examination by needlessly exposing his genitals in front of


                                              5
correctional officers. He claims that his complaints about it were ignored.




II.    Case No. 17-cv-524

       DeBauche’s allegations in this case similarly span several years, from approximately

2012 to 2017. The main theme of this case challenges how CCI staff handled his physical

and mental health treatment. However, like in the ’474 case, DeBauche includes various

general complaints about the conditions of his confinement, retaliatory conduct since he

filed this lawsuit and he repeats the alleged sexual assault by Walters in 2017.

       A.     Defendants

       All of the named defendants were employed at CCI during the relevant time period,

and include: Drs. Suebke, Suliene, Martin, Stange, Hoffman, Callister, Griffin, and Syed;

nurses Dejarden and Walters; Warden Dittman; Sergeant Chattman; CCI Health Services

Unit (“HSU”) managers Anderson, Mashak, and Gohde; L. Walker; and correctional

officers Stahl, Price and Kraft.

       B.     Treatment of Allergies

       Since 2006, DeBauche has suffered from an allergic reaction to the detergent used

for laundering his clothes, bedding, and towels.     The contact causes him painful eye

irritation, a body rash, and severe difficulty breathing because his sinuses swell up. In

2006, Dr. Martin confirmed this allergy and DeBauche was provided fluticasone

propionate nasal spray and loratadine 10 mg antihistamine tabs.

       In approximately 2012 or 2013, Dr. Martin authorized DeBauche to launder his

clothing on the unit. Dr. Martin also advised him that he would prescribe hypoallergenic


                                             6
laundry detergent, which DeBauche would need to purchase, even though both Dr. Martin

and HSU manager Anderson knew he was indigent. DeBauche claims that previously, the

HSU has not required him to pay for the prescribed detergent. Dr. Martin and DeBauche

also talked about the fact that his severe breathing problems would require him to be

removed from an area before any tear gas is used there. However, apparently the HSU

refused to acknowledge this order. As a result, guards use gas around DeBauche, which

has made it impossible for him to breath. Most recently, Dr. Syed stopped his prescription

for the nasal spray on April 5, 2016, leaving the antihistamine tabs as his only form of

treatment.

       C.     Treatment of Skin Condition

       DeBauche has also been diagnosed with seborrheic dermatitis that affects his scalp

and groin area, which he believes he contracted in 2006 or 2007. The dermatitis causes

sores and painful pimples on his scalp that make it difficult to sleep. DeBauche claims that

the HSU refuses to treat this condition and Dr. Syed cancelled a dermatologist

appointment scheduled by Dr. Martin. Instead, the HSU and Dr. Syed preferred to

“maintain” the condition and prevent the open sores from becoming infected by using

products prescribed by Dr. Martin, including selenium sulfide lotion 2.5%, tera-gel tar

shampoo, and anti-bacterial soap.        DeBauche claims that these over-the-counter

medications failed to cure his condition. Besides Dr. Syed, Debauche has been seen by

Drs. Suliene, Martin, and Hoffman during this time period, and Debauche wrote to HSU

managers Anderson, Mashak, and Gohde about this concern, none of whom altered Dr.

Syed’s approach. Ultimately, in April 2011, Dr. Syed cancelled the prescription for anti-


                                             7
bacterial soap and later canceled the remaining prescriptions for tera-gel tar shampoo and

selenium sulfide lotion in 2017.

       D.     Treatment of Bladder and Prostate

       Since approximately 2012 or 2013, DeBauche has had trouble urinating and

emptying his bladder but he did not receive a prescription for Tamsulosin until May 2013.

Shortly thereafter, on June 6, 2013, Dr. Martin and Anderson performed an ultrasound on

DeBauche’s bladder and prostate. An ultrasound technician showed DeBauche the results

and explained how his bladder was not emptying. DeBauche claims that Anderson, aware

of the technician’s statements to DeBauche, claimed that nothing was wrong.

       An additional ultrasound was performed in November 2015, but DeBauche did not

provide details of what the ultrasound showed. At one point, Dr. Syed informed DeBauche

that he would not provide treatment for the bladder and prostate issues other than what

was currently being provided. Most recently, on April 15, 2017, Dr. Hoffman increased

the Tamsulosin prescription.

       E.     Back Problems

       Since 2008, DeBauche has experienced severe and chronic lower back pain. He

claims that he needs an “extra thick” mattress but has received a mattress that is only a

quarter of an inch thick. This causes him to sleep in uncomfortable positions. At times,

the pain is so extreme that he cannot get out of bed or move. He has reported this concern,

as well as general concerns of back pain, to HSU manager Mashak. DeBauche alleges,

however, that both Mashak and Dr. Syed have prevented the Special Needs Committee

from providing him with an extra pillow to ease some of the back pain.


                                            8
       DeBauche describes one circumstance in which he was supposed to receive two bags

of ice at a time to treat the back pain. After officers complained, however, the ice was

reduced to one bag at a time. Additionally, officers would poke holes in the ice, mix dirt

with the ice, or add salt so that it melted faster and created a mess on his clothes and

bedding.

       Furthermore, DeBauche alleges that Drs. Suliene and Syed have simply stopped

treating his back pain. Specifically, on March 7, 2016, Dr. Syed stopped a variety of

treatments that were apparently previously recommended, including a muscle rub, ice, and

a restriction requiring officers to handcuff him in the front of his body. Additionally, while

DeBauche claims he can no longer exercise, Mashak nonetheless told him to do jumping

jacks to stay in shape. He reports that he now suffers from stage one muscle atrophy.

       F.     Treatment Provided by Dr. Griffin

       It is unclear when, but DeBauche previously received treatment from optometrist

Dr. Griffin, who refused to treat his glaucoma or the effects of his allergies. In particular,

Dr. Griffin cancelled a prescription for glaucoma medication and liquid tears until

DeBauche filed a complaint with the state of Wisconsin. Also, while Dr. Griffin provided

DeBauche with prescription lenses, another optometrist subsequently informed DeBauche

that he had been given incorrect prescription lenses. DeBauche was later told that he

would have to pay for the proper lenses himself.

       G.     Treatment Provided by Nurse Walters

       On March 6, 2017, Walters summoned DeBauche to the HSU to examine his groin

for jock itch. He claims that although an antifungal is normally prescribed without an


                                              9
exam, she pulled down his pants and underwear in front of guards to deliberately and

unnecessarily expose his genitalia.   He claims that she then unnecessarily moved his

genitalia from side to side. DeBauche believes that this encounter constitutes sexual

assault.

       H.     Dental Care

       All inmates are supposed to be seen once per year for an annual exam, teeth

cleaning, and oral x-ray. DeBauche claims that he has repeatedly needed to wait more than

a year for such an appointment and, at one point, was required to wait from 2008 to 2013.

He has several dental-related issues that sometimes cause intense pain but was told by a

CCI dentist that they are nothing to be concerned about. Additionally, DeBauche had to

use a baby gum massager to brush his teeth for several months following a stay in

segregation. He claims that this has caused his gums to recede.

       I.     Mental Health Care

       DeBauche claims that several CCI psychologists and other employees failed to

provide adequate mental health services and treatment. First, Dr. Callister laughed at

DeBauche and made insensitive comments when he described the effects he was

experiencing from the antidepressant Effexor. Dr. Callister then refused to prescribe any

other depression medication, and Effexor ultimately caused DeBauche to develop breasts

and raised his blood sugar.

       Around the same time, DeBauche claims that he did not leave his cell for any reason

for fourteen consecutive months due to severe agoraphobia. Despite not meeting with him

during this period, DeBauche alleges that CCI psychologists falsely claimed they had met


                                           10
and stated that he was doing fine and coping well. He also claims that one unnamed

psychologist told him that if she had his problems, she would kill herself.

         Finally, during a time when DeBauche was receiving medication and therapy, his

symptoms of anxiety and depression improved. He claims that Dr. Suebke then stopped

all treatment and refused to meet with him, leading DeBauche to file a complaint with the

Department of Safety and Professional Services.

         J.    Retaliation by Dr. Suebke

         No specific dates have been provided, but DeBauche alleges that after he filed a

complaint against him, Dr. Suebke subsequently retaliated against DeBauche by having

him stripped naked and thrown into observation on a seventy-two-hour hold. During the

hold, DeBauche endured ridicule from guards and cold temperatures that caused him to

shake. One CCI doctor did not listen to DeBauche’s explanation for his shaking and

refused to release him. Throughout the next seventy-two hours, DeBauche was only given

three squares of toilet paper.

         K.    Heat Sickness Incident

         While waiting for a conduct report hearing, DeBauche was placed in a holding room

with no ventilation during heat stroke conditions for more than an hour. He was physically

restrained from getting water and was not provided any. He experienced extreme difficulty

speaking. While the HSU was called, the person that responded only tested his blood

sugar.

         L.    Harassment After Filing the Complaint

         Finally, in a supplement to his complaint, DeBauche repeats his allegations that


                                            11
Stahl, Price and Kraft harassed him after he filed his complaint.




                                        OPINION

       Between these two lawsuits, plaintiff’s allegations can be grouped into at least 20

categories of claims:

       Case No. 17-cv-454 contains more than 10 categories of claims:

       •   Lawsuit 1: Plaintiffs claim that defendants Dittman, Walker, Ruck,
           Weber, Morgan and Neuhauser have been continuously keeping him on
           administrative confinement status based on false conduct reports, in
           retaliation for litigating the ’553 case.

       •   Lawsuit 2: Plaintiff’s claim that CO Hunter destroyed his legal materials
           in 2014, which prevented him from litigating the ’553 case.

       •   Lawsuit 3: Plaintiff’s claim that in 2017, Security Director Weber
           instituted policies that prevented him adequate access to the law library
           and from using other prisoners to help with legal matters.

       •   Lawsuit 4: Plaintiff’s claim that CCI’s business office, including Bender,
           have prevented him from obtaining legal loans, frozen his accounts and
           charged him inappropriately for legal materials, all of which has curbed
           his access to the courts.

       •   Lawsuit 5: Plaintiff’s challenge to defendants Leiser’s and Hart’s handling
           of his inmate complaints.

       •   Lawsuit 6: Plaintiff’s complaints that in May of 2017, Walker knew
           prisoners were not receiving enough food and failed to take corrective
           measures.

       •   Lawsuit 7: Plaintiff’s claim that in October of 2016, his blanket and warm
           clothing were confiscated following a search of his cell and not returned
           in a timely fashion.

       •   Lawsuit 8: Plaintiff’s claim that Nurse Walters sexually assaulted him
           during an examination.




                                            12
•   Lawsuit 9: Plaintiff’s claim that he has been unable to practice his
    religious beliefs while in segregation.

•   Lawsuit 10: Plaintiff’s claim that in September 2017, after filing his
    complaint, officers Stahl, Price, and Kraft have retaliated against him in
    various ways.

•   Lawsuit 11: Plaintiff’s claim that in April of 2018, Fink retaliated against
    him by failing to return items to him, in an apparent effort to prevent him
    from litigating this case.

Similarly, Case No. 17-cv-524 contains at least ten categories:

•   Lawsuit 1: Plaintiff’s challenge to how Drs. Syed, Suliene, Martin, and
    Hoffman, and nurses Anderson, Mashak and Gohde handled his allergies,
    skin condition, in 2011, 2016 and 2017.

•   Lawsuit 2: Plaintiff’s challenge to how Anderson reviewed his bladder and
    prostate ultrasound in 2013, and how Dr. Syed responded to his
    continued need for treatment for his bladder and prostate issues in 2015.

•   Lawsuit 3: Plaintiff’s complaints about how various staff, including
    Mashak, Dr. Syed and Dr. Suliene responded to his need for
    accommodations and pain relievers for his back problems.

•   Lawsuit 4: Plaintiff’s various challenges to Dr. Griffin’s treatment for his
    eye issues.

•   Lawsuit 5: Plaintiff’s claim that Walters sexually assaulted him.

•   Lawsuit 6: Plaintiff’s challenge to CCI’s dental care.

•   Lawsuit 7: Plaintiff’s claim that CCI’s mental health care professionals,
    including Dr. Callister, failed to address his mental health care needs
    appropriately.

•   Lawsuit 8: Plaintiff’s claim that Dr. Suebke retaliated against him for
    complaining about him.

•   Lawsuit 9: Plaintiff’s claim that during some unspecified time he was held
    in an extremely warm room without water.

•   Lawsuit 10: Plaintiff’s claim that Stahl, Price and Kraft retaliated against
    him for filing this lawsuit.

                                     13
       All of these claims are subject to dismissal for two reasons. First, these groups of

claim outline at least twenty different lawsuits, not two. Under Rule 20 of the Federal

Rules of Civil Procedure, a plaintiff may join claims together in one lawsuit if “they assert

any right to relief jointly, severally, or in the alternative with respect to or arising out of

the same transaction, occurrence, or series of transactions or occurrences.” Fed. R. Civ. P.

20(a)(1)(A). As the Court of the Appeals for the Seventh Circuit has stated, “[a] litigant

cannot throw all of his grievances, against dozens of different parties, into one stewpot.”

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). If a complaint

includes unrelated claims against different defendants in violation of Rule 20, a court may

order that the lawsuit be severed. Lee v. Cook Cty., Illinois, 635 F.3d 969, 971 (7th Cir.

2011); In re High Fructose Corn Syrup Antitrust Litig., 361 F.3d 439, 441 (7th Cir. 2004);

Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991). Even when the claims are related,

the court has authority under Rule 21 and its inherent authority to sever a lawsuit when it

would be unwieldy to allow a plaintiff to maintain so many claims against so many different

defendants in a single case. See Lee, 635 F.3d at 971; In re High Fructose Corn Syrup Antitrust

Litigation, 361 F.3d at 441.

       Because plaintiff’s claims are unrelated and, even if related his allegations are

unwieldy and unmanageable, the court is dismissing plaintiff’s complaints under Rules 20

and 21 and directing him to respond to this order explaining how he wishes to proceed on

his claims. Plaintiff may proceed on only one of the identified lawsuits under each case

number. Therefore, plaintiff must decide which lawsuit he wishes to pursue under the ’454

case number and which lawsuit he wishes to pursue under the ’524 case number. If he

                                              14
wishes to pursue any of the other lawsuits identified above, he must do so by filing separate

lawsuits with new and distinct case numbers. Plaintiff will be required to pay a separate

filing fee for each additional lawsuit on which he chooses to proceed.

       Regardless how plaintiff chooses to proceed, plaintiff must submit a new complaint

in each case that clarifies his claims. Indeed, his current complaints and supplements

contain vague and disjointed allegations, and plaintiff often omits details about when the

events actually occurred and what proposed defendants were involved in the events

underlying his claims. Specifically, plaintiff’s amended complaints must satisfy Federal

Rule of Civil Procedure 8, which requires that a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” This means that the

complaint must provide notice to the defendants of what plaintiff believes they did to

violate his rights. Additionally, the complaint must contain enough allegations of fact to

support a claim under federal law. Iqbal, 556 U.S. at 678–79 (citing Twombly, 550 U.S.

544 (2007)).

       In sum, before plaintiff may proceed further with any claim, he must respond to

this order by:

       (1) identifying which single lawsuit from the list above that he wishes to
       proceed with under each case number;

       (2) drafting an amended complaint in each lawsuit that complies with Rule 8
       and includes only the allegations related to the single lawsuit on which
       plaintiff will proceed under each case number; and

       (3) filing any other lawsuits outlined above under new case numbers for
       which he will be required to pay filing fees.




                                             15
       Plaintiff should draft his amended complaints as if he were telling a story to

someone who knows nothing about the events at hand, focusing on providing a timeline

of the materials events. He should be sure to identify the specific defendants who are being

sued and the specific actions taken by each defendant that plaintiff believes violated his

rights. Plaintiff should refrain from including legal arguments and extraneous background

information, and instead should focus on laying out the allegations in a chronological

fashion. Additionally, plaintiff must be sure to include all of his allegations in his proposed

amended complaints; he should not continue the practice of submitting “supplements” in

an effort to add new claims or defendants to his lawsuits. After the court receives plaintiff’s

response in each lawsuit, the court will screen each proposed amended complaint and

determine whether these cases may proceed further.




                                           ORDER

       IT IS ORDERED that:

       1) Plaintiff David D. DeBauche’s complaints and supplements in the ’454 and ’524
          cases are DISMISSED without prejudice under Federal Rules of Civil Procedure
          8, 20 and 21.

       2) Plaintiff has until October 18, 2019, to respond to this order as directed above.

       3) For any lawsuit plaintiff dismisses voluntarily, he will not owe a filing fee and he
          will be permitted to refile the dismissed claims at a later date, provided that he
          complies with the applicable statute of limitations.

       4) For any additional lawsuit plaintiff chooses to pursue, he will owe a separate
          filing fee.




                                              16
5) Once plaintiff chooses which lawsuits he wants to pursue and files an amended
   complaint in the ’454 and ’574 case, the court will screen the claims to
   determine whether they state a claim upon which relief may be granted. If
   plaintiff fails to respond to this order by October 18, 2019, the court will
   dismiss his claims without prejudice for failure to prosecute.

6) Plaintiff’s motions to delay screening and supplement in the ’454 case (dkt.
   ##26, 27) are DENIED.

Entered this 27th day of September, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                   17
